                    IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                            3:18-CR-00165-RJC-DCK
 USA                                      )
                                          )
    v.                                    )              ORDER
                                          )
 MICHAEL ALSON SMITH                      )
                                          )

         THIS MATTER is before the Court on the counsel for the defendant’s Motion

for Reduction of Sentence, (Doc. No. 26), and supplement, (Doc. No. 30).

         IT IS, THEREFORE, ORDERED that the government shall file a response to

the Motion for Reduction of Sentence, as supplemented, within fourteen (14) days of

the entry of this Order.

 Signed: July 1, 2020




         Case 3:18-cr-00165-RJC-DCK Document 33 Filed 07/02/20 Page 1 of 1
